        Case: 1:21-cv-00815-SO Doc #: 12 Filed: 07/20/21 1 of 2. PageID #: 89




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 KIMBERLY S. HAMMETT, individually                        Case No. 21-CV-00815
 and on behalf of all others similarly situated,
                                                          Judge Solomon Oliver, Jr.
                         Plaintiff,

         v.                                                           IT IS SO ORDERED.
                                                                      /s/ Solomon Oliver, Jr.
 CHARTER COMMUNICATIONS, INC.                                         United States District Judge
 D/B/A SPECTRUM,                                                      7/20/2021
                         Defendant.




                            JOINT STIPULATION TO ARBITRATE

        Plaintiff Kimberly S. Hammett and Defendant Charter Communications, Inc. (“Parties”),

by and through their undersigned counsel, hereby stipulate to arbitrate Plaintiff’s individual claims

in this matter. Plaintiff waives the right to arbitrate her claims on a classwide basis. Charter

contends that Spectrum terms and conditions Plaintiff accepted govern the arbitration. Plaintiff

contests that she accepted Spectrum terms and conditions. Neither Party waives its right to assert

that Spectrum’s terms and conditions are or are not a valid and enforceable agreement between the

Parties (except that Plaintiff waives class arbitration). The Parties file this stipulation to give notice

to the Court of the parties’ agreement to dismiss this matter and arbitrate their dispute.

        The Parties also stipulate that, by July 16, 2021, Plaintiff will dismiss this matter without

prejudice and, if Plaintiff chooses, submit an arbitration demand to the American Arbitration

Association.

        Entered into July 13, 2021, by:
                                                    1
      Case: 1:21-cv-00815-SO Doc #: 12 Filed: 07/20/21 2 of 2. PageID #: 90




/s/ Mohammed O. Badwan                      /s/ Joseph Scott Carr
Mohammed O. Badwan                          Joseph Scott Carr (0098247)
mbadwan@sulaimanlaw.com                     scarr@kcozlaw.com
SULAIMAN LAW GROUP, LTD.                    Ryan D. Watstein (pro hac vice forthcoming)
2500 South Highland Avenue, Suite 200       rwatstein@kcozlaw.com
Lombard, Illinois 60148                     Alexander Terepka (pro hac vice forthcoming)
Telephone: (630) 575-8180                   aterepka@kcozlaw.com
                                            KABAT CHAPMAN & OZMER LLP
Counsel for Plaintiff                       171 17th Street NW, Suite 1550
                                            Atlanta, Georgia 30363
                                            Telephone: (404) 400-7300

                                            Counsel for Charter Communications, Inc.




                                        2
